Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 1 of 34 PageID# 572




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,


v.                                                   Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE EGDORF,
JOSIF LEITNER, HARLEN NAPPI, ROBERT RULE,
MINGHUA HUANG, SARAH GRIFFITH, JACOB
COLEMAN, SLADE HANSON, ALEJANDRO PIEDRA,
CHRISTY VASQUEZ, HUI QI LIN (辉棋 林), WENBO
LEI, MARCIO DIAZ, ALI TOY, JESSE LAZAR, SIBEL
TOY, NIDAL HAMAYEL, IMAD RIHAN, ZAHEY
SAMEEH, JASON KIM, FREDERICK ROESEL, YAN
XIONG, BOBBY TAYLOR, CAROL PRINE, JIAWEI
HUANG, DARIO VASQUEZ, KENGATE LEEN,
JORDAN MCLEOD, KYLE JACKSON, KYLE
PATTERSON, KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 2 of 34 PageID# 573




                        FIRST AMENDED VERIFIED COMPLAINT

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), by counsel, alleges as follows for its First

Amended Verified Complaint against Defendants Yaser Ahmed, Greg Hillhouse, Panteley

Nikolov, Min Zhang (敏 张), Daniel White, Wenjiang Mai, Dong Dong Wang (东东 王), Arthur

Bernard, Mark Derias, Kevin Sullivan, Antonio Cressotti, Russell Mcgowan, Zhenyu Zhu, Lian

Cui Jiang (莲翠 蒋), Xiao Hua Wang (小华 汪), Roy Walker, Yervand Setoyan, Greg Wilson,

Eman Ghaly, Hai Yan Xiang (海艳 项), Jordan Horst, Myron Doyle, Benz Tran, Dennis

Hammer, JiaQi Chen, Duy Tran, Angelene Quimbaya, Kenneth Buss, Peng Lin (鹏 林) Ivan

Zambarov, April Casella, Nikolay Zanbarov, Tracy Wisby, Mervat Aboulayla, Noah Martano,

Nicole Egdorf, Josif Leitner, Harlen Nappi, Robert Rule, MingHua Huang, Sarah Griffith, Jacob

Coleman, Slade Hanson, Alejandro Piedra, Christy Vasquez, Hui Qi Lin (辉棋 林), Wenbo Lei,

Marcio Diaz, Ali Toy, Jesse Lazar, Sibel Toy, Nidal Hamayel, Imad Rihan, Zahey Sameeh,

Jason Kim, Frederick Roesel, Yan Xiong, Bobby Taylor, Carol Prine, Jiawei Huang, Dario

Vasquez, Kengate Leen, Jordan McLeod, Kyle Jackson, Kyle Patterson, Kimberly Stratos,

(collectively, “Defendants”).1




       1
          As set forth in Plaintiff’s Motion to Seal and for the reasons set forth in its Ex Parte
Motion for Temporary Restraining Order, temporarily sealing Defendants’ names is necessary to
prevent Defendants from learning of these proceedings prior to the execution of the temporary
restraining order, and the likelihood that Defendants would transfer all funds out of U.S.-based
accounts upon receiving notice of this action.



                                                 2
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 3 of 34 PageID# 574




                                    NATURE OF THE SUIT

       1.      JLI files this action to stop the sale of counterfeit JUUL-brand products, including

to minors. Defendants trade upon JLI’s world-renowned reputation to sell, without age

restriction, nicotine extract pods displaying counterfeit versions of JLI’s federally-registered

trademarks (the “Counterfeit JLI Pods”). Neither the production nor sales of these Counterfeit JLI

Pods is subject to regulatory oversight of any kind and should be stopped immediately.

       2.      JLI is a pioneer in Electronic Nicotine Delivery Systems (i.e., “ENDS”) and

related technologies, having spent years and invested millions of dollars to develop and introduce

into the market in 2015 its branded, innovative, and breakthrough ENDS product. The JUUL-

branded system is intended for adult smokers seeking a nicotine alternative to traditional

combustible cigarettes.

       3.      The JUUL System is comprised of two components: (i) a battery device and

(ii) disposable pods (“JUULpods”) prefilled with a proprietary mixture of vaporizer carriers,

nicotine salt extracts, and flavoring (together, “e-liquid”). When a user inserts a pod into the

device and inhales from the mouthpiece of the system, the device rapidly heats the e-liquid in the

pod aerosolizing it to allow the user to inhale a “puff” of the vaporized e-liquid.

       4.      The JUUL System has been widely adopted and attained tremendous commercial

success and acclaim.

       5.      Seeking to both free ride on JLI’s success and misappropriate JLI’s marketplace

identity, Defendants create hundreds of online stores and auctions, misleadingly designing them

to appear as selling genuine JUULpods, while instead selling Counterfeit JLI Pods, containing

unregulated ingredients, to unknowing consumers.




                                                  3
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 4 of 34 PageID# 575




       6.      Critically important here, beyond the irreparable harm to Plaintiff JLI and its

goodwill with consumers, Defendants’ egregious infringement and otherwise fraudulent conduct

as detailed herein poses potentially serious health consequences for the public and requires

immediate judicial intervention. The pods sold by all parties contain e-liquids that are vaporized

and then inhaled by humans when used in the electronic nicotine delivery system. Whereas the

JUUL-brand products are subject to strict quality control standards and the ingredients have been

disclosed to the FDA (as part of JLI’s ongoing compliance with required FDA submissions under

the “Deeming Date” regulations), the public has no way of knowing who is making these

counterfeit products, with what ingredients, and with what (if any) quality control and health and

safety measures. Compounding this concern is the fact that the manufacturer or source of

Defendants’ product remains a mystery. The quality, safety, and integrity of the counterfeit pods

is unknown and, based on facts discussed below, there is good reason to believe that the product

contents may potentially be harmful to users. This case thus not only concerns harm to JLI’s

reputation and goodwill in the marketplace, but also identifies a potentially tremendous risk to

the many consumers who are mistakenly buying and using the counterfeit products under the

false impression that they are either a legitimate JUUL System product, or are somehow

authorized by or affiliated with JLI. To prevent potentially harmful consequences to the public,

immediate injunctive relief is requested and justified.

       7.      Equally concerning is Defendants’ reckless disregard for age restrictions placed

on tobacco products. JLI’s mission has always been to improve the lives of the world’s one

billion adult smokers by eliminating cigarettes (https://www.juul.com/mission-values?&ag=CA).

And in alignment with its mission, JLI never intended for underage users to use its products. As

JLI’s products gained popularity, JLI has remained in regular contact with the U.S. Food and




                                                 4
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 5 of 34 PageID# 576




Drug Administration (“FDA”). Last Fall, concurrently with FDA’s renewed public highlighting

of its concerns about youth use of e-cigarette products in the United States, JLI expanded its

existing Youth Action Plan to take additional steps to even more aggressively combat underage

use of its products, including changing the flavors of JUULpods JLI offers through retail

channels (https://www.juul.com/youth-prevention).

       8.       Whereas JLI sells through retail outlets that require age verification and JLI uses

industry-leading age verification to restrict access to its products from JLI’s online store, these

Defendants do not use age verification systems and, in some cases, are likely targeting underage

users by selling counterfeit versions of JLI’s flavored pods and offering other youth-oriented

products not offered by JLI. Indeed, Defendants allow anyone, including those under the legal

age, to purchase their counterfeit products, and generally put no limits on the amounts of

products that can be bought through their websites. This conduct is not only unlawful, but causes

significant, irreparable harm to JLI, tarnishing JLI’s reputation by falsely linking it to the sale of

products to underage individuals. To prevent such potentially harmful consequences to the

under-aged public, immediate injunctive relief is also requested and justified.

       9.      Plaintiff JLI is thus forced to file this action to combat Defendants’

unauthorized use of its registered trademarks, as well as to protect unknowing consumers and

underage individuals from purchasing the inferior, and potentially harmful, Counterfeit JLI

Pods. JLI has been, and continues to be, irreparably damaged through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendants’ willful actions,

and thus seeks injunctive and monetary relief.




                                                  5
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 6 of 34 PageID# 577




                                JURISDICTION AND VENUE

       10.     This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)-(b),

28 U.S.C. § 1331, and 28 U.S.C. § 1121.

       11.     Plaintiff’s claims against Defendants for counterfeiting, trademark infringement,

false designation of origin, and trademark dilution are based on Defendants’ misuse of Plaintiff’s

trademarks to market and sell Counterfeit JLI Pods, sale and shipment of such counterfeit

products to consumers in this District, and, on information and belief, use of instrumentalities in

the District to promote and sell Counterfeit JLI Pods including through use of online

marketplaces, such as eBay.

       12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Virginia and this

District, through at least the Online Marketplace Accounts/Internet Stores identified in Schedule

A attached hereto (collectively, the “Defendant Internet Stores”). Specifically, Defendants are

seeking to do business with this District’s residents by operating one or more commercial

Defendant Internet Stores through which Virginia residents are misled to purchase counterfeit

products using Plaintiff’s trademarks. Each of the Defendants has targeted sales from Virginia

residents by operating online stores that offer shipping to the United States, including Virginia

and this District, and accept payment in U.S. dollars. Plaintiff has confirmed that Defendants

ship their Counterfeit JLI Pods to this District by requesting shipping information from each of

the Defendants’ Internet Stores. Each of the Defendants is committing tortious acts in Virginia, is

engaging in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the

Commonwealth of Virginia.


                                                6
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 7 of 34 PageID# 578




                                           PARTIES

Plaintiff

         13.   Plaintiff Juul Labs, Inc. (“JLI”) is a corporation organized in the State of

Delaware, with its principal place of business at 560 20th Street, San Francisco, California

94107.

         14.   Plaintiff JLI’s revolutionary JUUL System, is the best-selling electronic nicotine

delivery system on the United States market. JLI’s current market share is a direct result of its

superior proprietary technology, and the satisfying and unique user experience it offers to

customers. Vaping360 (“The Home of Vaping”) ranked the JUUL System first in its 2017 buyers

guide, noting its “unique and innovative” and high-tech design.2

         15.   The JUUL electronic nicotine system entered the market in April 2015. The

system is designed for and directed to existing adult smokers who seek a real alternative to

smoking traditional, combustible cigarettes. The current JUUL System is comprised of a main

device that houses the electronics of the system, and an individual pod containing JLI’s

proprietary e-liquid that is vaporized when the user inhales a puff. Each JUUL Pod contains

approximately the same amount of nicotine as one would find in one pack of cigarettes,

delivering approximately 200 puffs under normal use.

         16.   JUULpods are typically sold in packs of four; an example of genuine JUULpods

in their original packaging is shown below:




         2
         See Best E-Cigarettes, Vaping360 (Feb. 6, 2017), http://vaping360.com/e-
cigarettes/#a6d34d530a8aaf6d59f29c01a22c5a5ba3e694ae9448d079fbeec1cb8b740c15.



                                                7
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 8 of 34 PageID# 579




        17.   JLI uses and owns the following registered trademarks, for which it also owns

common-law trademark rights (“Plaintiff’s Trademarks” or “JLI’s Trademarks”):


 Reg.                                 Reg.      First Use in
                   Mark                                                      Goods
 No.                                  Date      Commerce
                                                               Class 1: Nicotine-based liquid,
4818664                             Sept. 22,   June 1,        namely, liquid nicotine used to
                                    2015        2015           refill electronic cigarettes;
                                                               cartridges sold filled with liquid
                                                               nicotine for electronic cigarettes.
                                                               Class 30: Electronic cigarette
                                                               refill liquids, namely, chemical
                                                               flavorings in liquid form used to
                                                               refill electronic cigarettes;
                                                               cartridges sold filled with
                                                               chemical flavorings in liquid
                                                               form for electronic cigarettes.
                                                               Class 34: Electronic cigarettes;
                                                               electronic smoking vaporizers,
                                                               namely, electronic cigarettes;
                                                               tobacco substitutes in liquid
                                                               solution form other than for
                                                               medical purposes for electronic
                                                               cigarettes.




                                                8
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 9 of 34 PageID# 580




  Reg.                                    Reg.     First Use in
                      Mark                                                     Goods
  No.                                     Date     Commerce
4898257                                 Feb. 9,    June 1,      Class 34: nicotine-based liquid,
                                        2016       2015         namely, liquid nicotine used to
                                                                refill electronic cigarettes;
                                                                cartridges sold filled with liquid
                                                                nicotine for electronic cigarettes;
                                                                electronic cigarette refill liquids,
                                                                namely, chemical flavorings in
                                                                liquid form used to refill
                                                                electronic cigarettes; cartridges
                                                                sold filled with chemical
                                                                flavorings in liquid form for
                                                                electronic cigarettes; electronic
                                                                cigarettes; electronic smoking
                                                                vaporizers, namely, electronic
                                                                cigarettes; tobacco substitutes in
                                                                liquid solution form other than
                                                                for medical purposes for
                                                                electronic cigarettes.
5304697                                 Oct. 10,   Mar. 28,     Class 34: Nicotine-based liquid,
                                        2017       2016         namely, liquid nicotine used to
                                                                refill electronic cigarettes;
                                                                cartridges sold filled with liquid
                                                                nicotine for electronic cigarettes;
                                                                electronic cigarette refill liquids,
                                                                namely, chemical flavorings in
                                                                liquid form used to refill
             The mark is two-                                   electronic cigarettes; cartridges
             dimensional and                                    sold filled with chemical
             consists of a vertical                             flavorings in liquid form for
             rectangle with an                                  electronic cigarettes; electronic
             elongated hexagon                                  cigarettes; electronic smoking
             shape inside the                                   vaporizers, namely, electronic
             rectangle with the                                 cigarettes; tobacco substitutes in
             hexagon located at                                 liquid solution form other than
             approximately the                                  for medical purposes for
             center of the rectangle.                           electronic cigarettes.


       18.       JLI’s Trademarks have been used exclusively and continuously by JLI and have

never been abandoned. The above U.S. registrations for JLI’s Trademarks are valid, subsisting,

and in full force and effect. True and correct “status” copies of these registrations, obtained




                                                   9
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 10 of 34 PageID# 581




from the Trademark Status Document Retrieval (“TSDR”) database of the United States Patent

and Trademark Office, are attached hereto as Exhibit 1. The registrations for JLI’s Trademarks

constitutes prima facie evidence of their validity and of JLI’s exclusive right to use these

trademarks pursuant to 15 U.S.C. § 1057(b).

       19.     JLI’s Trademarks perform an important source-identifying function for JLI’s

electronic nicotine vaporizer devices and pod products, signifying to purchasers that the products

come from JLI and are manufactured according to JLI’s high-quality standards. JLI’s

Trademarks are inherently distinctive, and have acquired considerable brand loyalty through

JLI’s sales, including from direct word-of-mouth promotion by consumers. Indeed, according to

a recent article from CNBC, JLI is “dominating the [e-cigarette] industry.”3 In addition, JLI has

expended significant effort in developing the JLI Trademarks in the United States. The market

reputation and consumer goodwill associated with JLI’s Trademarks are of incalculable and

inestimable value to JLI.


Defendants

       20.     At the time of filing its first Verified Complaint, Plaintiff’s understanding, upon

information and belief, was that Defendants are individuals and business entities who reside

within the United States. However, in response to Plaintiff’s First Set of Interrogatories, PayPal

provided discovery documents on June 13, 2019 that listed Chinese names and addresses

corresponding to a number of the Defendant accounts. Upon information and belief, many of the

Defendants reside within the United States, but many also appear to reside in China and conduct


       3
         Angelica LaVito, CNBC.com, E-cigarette sales are booming thanks to Juul (Aug. 21,
2018), https://www.cnbc.com/2018/08/21/e-cigarette-sales-are-booming-thanks-to-juul.html (last
accessed Aug. 24, 2018).



                                               10
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 11 of 34 PageID# 582




business throughout the United States, including within the Commonwealth of Virginia and this

Judicial District, through the operation of online marketplaces, such as eBay. Each Defendant

specifically targets and/or directs their products to the Commonwealth of Virginia. For example,

each Defendant purposely avails itself of doing business in Virginia at least by specifically

offering shipments to Virginia within the Defendant Internet Stores. Moreover, each Defendant

has offered to sell and, on information and belief, has sold and continues to sell Counterfeit JLI

Pods to consumers within the Commonwealth of Virginia and this District.

       21.     Defendant Ahmed is an individual who, on information and belief, resides at 113

Eastland Drive, Symrna, TN 37167, and uses the email address yaseraldagstane@yahoo.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       22.     Defendant Hillhouse is an individual who, on information and belief, resides at 23

155th Street, SW, Lynwood, WA 98087, and uses the email address doubleh911@hotmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       23.     Defendant Nikolov is an individual who, on information and belief, resides at

5237 North East River Road Unit 1R, Chicago, IL 60656, and uses the email address

pantelein@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       24.     Defendant Min Zhang (敏 张) (“qiaotianping-zhengmeixinxi” and “miss_zhang”)

is an individual who, on information and belief, resides at 朝阳区西大望路15号4号楼(方胜创

业创新孵化器3486号), 北京市, Beijing Municipality, 100000, China, and uses the email




                                               11
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 12 of 34 PageID# 583




address qtp_misszhang@outlook.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other Defendants.

         25.     Defendant White is an individual who, on information and belief, resides at 100

Park     Road,    Pleasant     Grove,   Alabama        35127,   and   uses   the   email   address

danielwhite2484@msn.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

         26.     Defendant Wenjiang Mai (“vapingpit”) is an individual who, on information and

belief, resides at 小榄镇莲塘横街2号, 中山市, Guangdong Province, 528415, China, and

uses the email address maiwenjiang@hotmail.com, among others, to sell Counterfeit JLI Pods,

and who is, on information and belief, associated with the other Defendants.

         27.     Defendant Dong Dong Wang (东东 王) (“savings4u168”) is an individual who,

on information and belief, resides at 宝安区新安街道办裕安居, 1栋A座1009室, 深圳市, 广

东省, 518101, China, and uses the email address wangpaul668@gmail.com to sell Counterfeit

JLI Pods, and who is, on information and belief, associated with the other defendants.

         28.     Defendant Bernard is an individual who, on information and belief, resides at 4

Bergen     Ct,    Apt    1D,     Bayonne,   NJ     07002,       and   uses   the   email   address

Carolyn.Vaughae458@gmail.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

         29.     Defendant Derias is an individual who, on information and belief, resides at

21418 Bloomfield Ave, Apt 38, Lakewood, CA 90715, and uses the email address

markd@adventresources.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.




                                                  12
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 13 of 34 PageID# 584




       30.     Defendant Sullivan is an individual who, on information and belief, resides at

9113 Cornwall Dr, Stockton, CA 95209, and uses the email address wayofthebros@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       31.     Defendant Cressotti is an individual who, on information and belief, resides at 86

Garden St, Torrington, CT 06790, and uses the email address a.Cressotti88@gmail.com, among

others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the

other defendants.

       32.     Defendant McGowan is an individual who, on information and belief, resides at

40 Winter St, Ansonia, CT 06401, and uses the email address 6AMwholesale@gmail.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       33.     Defendant Zhu is an individual who, on information and belief, resides at 1290

Trailwood Dr, Watkinsville, GA 30677, and uses the email address fujitou1996@gmail.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       34.     Defendant Lian Cui Jiang (莲翠 蒋) (“kytech2016_0”) is an individual who, on

information and belief, resides at 福永镇, 塘尾十四区西路55号A809, 深圳, 广东省, 518104,

China, and uses the email address kytech2016@163.com to sell Counterfeit JLI Pods, and who

is, on information and belief, associated with the other defendants.

       35.     Defendant Xiao Hua Wang (小华 汪) (“szeminhhangy”, “tyijiafkju”, and

“yanshifu482”) is an individual who, on information and belief, resides at 龙岗区坂雪岗大道坂

田东村13巷,             深圳,      广东省,       518000,        China,   and    uses   the   email   address



                                                  13
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 14 of 34 PageID# 585




wangxiaohua588@outlook.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

       36.     Defendant Walker is an individual who, on information and belief, resides at 1826

Lloyd St, Savannah, GA 31405, and uses the email address sodalohapo@gmail.com to sell

Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       37.     Defendant Setoyan is an individual who, on information and belief, resides at

1756 June Ln, Glendale, CA 91208, and uses the email address yervandsetoyan@icloud.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       38.     Defendant Wilson is an individual who, on information and belief, resides at 3060

Industry St, Oceanside, CA 92054, and uses the email address jockgadjo@gmail.com, among

others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the

other defendants.

       39.     Defendant Ghaly is an individual who, on information and belief, resides at 25913

Soaring Seagull Ln, Moreno Valley, CA 92551, and uses the email address sawaf75@yahoo.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       40.     Defendant Hai Yan Xiang (海艳 项) (“red-cherry2018”) is an individual who, on

information and belief, resides at 龙华新区 梅陇路 四季春城1栋801, 深圳, 广东省, 518109,

China, and uses the email address cherry-xiang@outlook.com to sell Counterfeit JLI Pods, and

who is, on information and belief, associated with the other defendants.




                                               14
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 15 of 34 PageID# 586




       41.     Defendant Horst is an individual who, on information and belief, resides at 1848

State RT 72 N, Lebanon, PA 17046, and uses the email address jordanhorst29@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       42.     Defendant Doyle is an individual who, on information and belief, resides at 713

Chester West Rd, Pitkin, LA 70656, and uses the email address pipelinerintexas@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       43.     Defendant Benz Tran is an individual who, on information and belief, resides at

6715 Cleft Stone Dr, Houston, TX 77084, and uses the email address deezdeezllc@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       44.     Defendant Hammer is an individual who, on information and belief, resides at 21

Hilltop View Rd, New Milford, CT 06776, and uses the email address den.hammer@gmail.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       45.     Defendant Chen is an individual who, on information and belief, resides at 300 E

Bellevue Dr. 115, Pasadena, CA 91101, and uses the email address chenkaki2018@hotmail.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       46.     Defendant Duy Tran is an individual who, on information and belief, resides at

6715 Cleft Stone Dr, Houston, TX 77084, and uses the email address versace1910@yahoo.com




                                              15
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 16 of 34 PageID# 587




to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       47.     Defendant Quimbaya is an individual who, on information and belief, resides at

209 Lockwood Ave, Apt B, Yonkers, NY 10701, and uses the email address

angquimbaya27@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       48.     Defendant Buss is an individual who, on information and belief, resides at 10143

Bluestone Ct, Spring Valley, CA 91977, and uses the email address swe2@home.com, among

others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the

other defendants.

       49.     Defendant Peng Lin (鹏 林) (“talfangkoyu”) is an individual who, on information

and belief, resides at 龙岗区坂田街道联光路25号, 深圳, 广东省, 518000, China, and uses

the email address penglin188@outlook.com to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

       50.     Defendant Zambarov is an individual who, on information and belief, resides at

323   Parkview      Manor   Drive,   Tucker,   GA    30084,     and   uses   the   email   address

zambarovivan@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       51.     Defendant Casella is an individual who, on information and belief, resides at PO

Box 79, Turner, ME 04282, and uses the email address downeastmedicinals04240@gmail.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.




                                               16
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 17 of 34 PageID# 588




       52.      Defendant Zanbarov is an individual who, on information and belief, resides at

323 Parkview Manor Drive, Tucker, GA 30084, and uses the email address zmbrv@yahoo.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       53.      Defendant Wisby is an individual who, on information and belief, resides at 2363

Brooklyn Drive, Coos Bay, OR 97420, and uses the email address tcwisby@yahoo.com to sell

Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       54.      Defendant Aboulayla is an individual who, on information and belief, resides at

1001 Maple Ter, Bethany, MO 64424, and uses the email address jamesfranco12h@gmail.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       55.      Defendant Martano is an individual who, on information and belief, resides at 4

Franklin Street, Oneonta, NY 13820, and uses the email address noahlasalle33@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       56.      Defendant Egdorf is an individual who, on information and belief, resides at 7

Crooked      Stick   Dr,   Newport   Beach,   CA     92660,   and   uses   the   email   address

tristen.egdorf@outlook.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       57.      Defendant Leitner is an individual who, on information and belief, resides at 541

Wythe Ave, 3F, Brooklyn, NY 11249, and uses the email address yossileit@gmail.com to sell




                                               17
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 18 of 34 PageID# 589




Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       58.     Defendant Nappi is an individual who, on information and belief, resides at 10309

Turkey Trail Dr, Hillsboro, MO 63050, and uses the email address harlennappi@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       59.     Defendant Rule is an individual who, on information and belief, resides at 24765

East Applewood Drive, Apt 204, Aurora, CO 80016, and uses the email address

store@botanicalboulevard.com to sell Counterfeit JLI Pods, and who is, on information and

belief, associated with the other defendants.

       60.     Defendant Huang is an individual who, on information and belief, resides at 300

E Bellevue Dr. 115, Pasadena, CA 91101, and uses the email address czzbackup@outlook.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       61.     Defendant Griffith is an individual who, on information and belief, resides at

1794 Pioneer Blvd, Burlington, KY 41018, and uses the email address s.griffith81@yahoo.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       62.     Defendant Coleman is an individual who, on information and belief, resides at

2122 W Willard Street, Apt R-21, Long Beach, CA 90810, and uses the email address

washington.uribe@outlook.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.




                                                18
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 19 of 34 PageID# 590




        63.    Defendant Hanson is an individual who, on information and belief, resides at

1216 SW 31st Street, Fort Lauderdale, FL 33315, and uses the email address

hansonslade@gmail.com, among others, to sell Counterfeit JLI Pods, and who is, on information

and belief, associated with the other defendants.

        64.    Defendant Piedra is an individual who, on information and belief, resides at

11471    Lakeside    Dr     #5103,    Doral,   FL    33178,     and    uses   the   email   address

ale_piedra1@gmail.com, among others, to sell Counterfeit JLI Pods, and who is, on information

and belief, associated with the other defendants.

        65.    Defendant Vasquez is an individual who, on information and belief, resides at

4277    Exchange     Ave,    #9,     Naples,   FL    34104,     and    uses   the   email   address

cvasquez727@hotmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

        66.    Defendant Hui Qi Lin (辉棋 林) (“wanyancai559”) is an individual who, on

information and belief, resides at 宝安区西乡劳动村宝源二区192栋, 深圳, 广东省, 518000,

China, and uses the email address linhq888@hotmail.com to sell Counterfeit JLI Pods, and who

is, on information and belief, associated with the other defendants.

        67.    Defendant Wenbo Lei (“wenwen996_4”) is an individual who, on information

and belief, resides at 龙华新区东环二路91号506, 深圳, Guangdong Province, 518000, China,

and uses the email address wenwen996@aliyun.com to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

        68.    Defendant Diaz is an individual who, on information and belief, resides at 611

Woodside Ave, Bridgeport, CT 06606, and uses the email address liljuulpod@outlook.com,




                                                19
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 20 of 34 PageID# 591




among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

        69.      Defendant Ali Toy is an individual who, on information and belief, resides at

5007    Falcon     Hollow    Rd,     McKinney,     TX   75072,   and     uses    the   email   address

asco.global@yahoo.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

        70.      Defendant Lazar is an individual who, on information and belief, resides at 1527

W      Pratt   Blvd,    GW,        Chicago,   IL    60626,   and       uses     the    email   address

christopherbowling2019@yahoo.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

        71.      Defendant Sibel Toy is an individual who, on information and belief, resides at

5007    Falcon     Hollow    Rd,     McKinney,     TX   75072,   and     uses    the   email   address

sgokmen75@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

        72.      Defendant Hamayel is an individual who, on information and belief, resides at

6431 Dorcas St, Philadelphia, PA 19111, and uses the email address nidal20095111@gmail.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

        73.      Defendant Rihan is an individual who, on information and belief, resides at 6326

Steadman St, Dearborn, MI 48126, and uses the email address emadors@yahoo.com to sell

Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.




                                                   20
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 21 of 34 PageID# 592




       74.     Defendant Sameeh is an individual who, on information and belief, resides at

1225 Cross Creek Cir, Apt G2, Greenville, SC 27834, and uses the email address

zahi.darawsheh@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       75.     Defendant Kim is an individual who, on information and belief, resides at 3634

168th St, Apt 2, Flushing, NY 11358 , and uses the email address kimjason1288@gmail.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       76.     Defendant Roesel is an individual who, on information and belief, resides at 4923

W Sunnyside Dr, Milwaukee, WI 53208, and uses the email address hfbnvtvjj7824@gmail.com

to sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       77.     Defendant Xiong is an individual who, on information and belief, resides at 1560

Otterbein Ave, Spc 13, Rowland Heights, CA 91748, and uses the email address

snapoom01@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       78.     Defendant Taylor is an individual who, on information and belief, resides at 247

Clair St, Garden City, MI 48135, and uses the email address aggence980@gmail.com to sell

Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       79.     Defendant Prine is an individual who, on information and belief, resides at 713

Chester West Rd, Pitkin, LA 70656, and uses the email address carolprine2015@gmail.com to




                                              21
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 22 of 34 PageID# 593




sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       80.     Defendant Huang is an individual who, on information and belief, resides at 300

E Bellevue Dr 115, Pasadena, CA 91101, and uses the email address a576004478@gmail.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       81.     Defendant Vasquez is an individual who, on information and belief, resides at

4277 Exchange Ave, Suite 9, Naples, FL 34104, and uses the email address

vasmi72@gmail.com to sell Counterfeit JLI Pods, and who is, on information and belief,

associated with the other defendants.

       82.     Defendant Leen is an individual who, on information and belief, resides at 290 N

Skyline Dr, Louisville, KY 40229, and uses the email address shu824334@yeah.net to sell

Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       83.     Defendant McLeod is an individual who, on information and belief, resides at 316

Carlton Ave, Brooklyn, NY 11205, and uses the email address kirby8456@gmail.com to sell

Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.

       84.     Defendant Jackson is an individual who, on information and belief, resides at 163

Clapboard Ridge Rd, Danbury, CT 06811, and uses the email address kylej3211@yahoo.com to

sell Counterfeit JLI Pods, and who is, on information and belief, associated with the other

defendants.




                                              22
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 23 of 34 PageID# 594




       85.     Defendant Patterson is an individual who, on information and belief, resides at

20031 Pinehurt St, Detroit, MI 48221, and uses the email address cheapviralmoney@gmail.com,

among others, to sell Counterfeit JLI Pods, and who is, on information and belief, associated

with the other defendants.

       86.     Defendant Stratos is an individual who, on information and belief, resides at 1216

SW    31st    Street,   Fort   Lauderdale,    FL     33315,     and   uses   the   email    address

kimberlystratos@yahoo.com, among others, to sell Counterfeit JLI Pods, and who is, on

information and belief, associated with the other defendants.

       87.     On information and belief, Defendants knowingly and willfully manufacture,

import, distribute, offer for sale, and sell products using counterfeit versions of JLI’s Trademarks

in the same transaction, occurrence, or series of transactions or occurrences. Defendants each

use similar or the same pictures and descriptions of the JUULpods in their Online Marketplaces.

Tactics used by Defendants to conceal their identities and the full scope of their counterfeiting

operation make it virtually impossible for Plaintiff to learn Defendants’ true identities and the

exact interworking of their counterfeit network. Plaintiff files this amended complaint, however,

because it has learned additional information about the Defendants from PayPal. In the event that

Defendants provide additional credible information regarding their identities, Plaintiff will take

appropriate steps to amend the Complaint.

                          DEFENDANTS’ UNLAWFUL CONDUCT

       88.     The success of the JUUL brand has resulted in significant counterfeiting of its

nicotine pod products. To combat that unfortunate but predictable reality, JLI was forced to

initiate an anti-counterfeiting program designed to regularly investigate suspicious pods reported

by consumers, or otherwise identified in the marketplace. JLI’s watchful eye for counterfeiting

stems from both public health and business considerations. JLI is primarily concerned with the


                                                23
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 24 of 34 PageID# 595




potential health issues associated with counterfeit products of unknown origin, and as well as

reckless sales of counterfeit products to minors. Secondarily, JLI seeks to halt lost sales,4

negative impact on the legitimate business job market, and broader economic damages such as

lost tax revenue every year.

       89.     Recently, JLI became aware of Defendants’ online sales of Counterfeit JLI Pods,

and strongly suspected those goods to be counterfeit because, inter alia, they were priced at

substantially lower prices than genuine JUULpods, which retail for $15.99 for a pack of four

pods. So, JLI reviewed pod offerings from each of the Defendant Internet Stores to determine

their authenticity. Copies of Defendants’ Counterfeit JLI Product offerings are attached as

Exhibit 2. This review confirmed that the products offered by the Defendant Internet Stores

were, in fact, Counterfeit JLI Pods.

       90.     On information and belief, Defendants reside primarily in the United States and

utilize Defendant Internet Stores to sell Counterfeit JLI Pods by the thousands.

       91.     On information and belief, Defendants act in concert to make and distribute the

Counterfeit JLI Pods to the United States. These tactics include similar pricing structures, similar

descriptions of the Counterfeit JLI Pods, similar product sourcing, and similar payment methods.

       92.     Defendants offered to ship the goods into this Judicial District. Images of the

shipping page from each of the Defendant Internet Stores are attached as Exhibit 3.

       93.      JLI has inspected the goods offered by Defendants and has determined that they

are counterfeit. Almost all of Defendants’ Counterfeit JLI Pods are nothing more than cheap, low

quality, and potentially harmful imitations of genuine JUULpods.

       4
         See Alanna Petroff,The ‘Fakes’ Industry is worth $461 billion, CNN.com (Apr. 18,
2016), http://money.cnn.com/2016/04/18/news/economy/fake-purses-shoes-economy-
counterfeit-trade/index.html (last accessed Aug. 24, 2018).



                                                24
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 25 of 34 PageID# 596




       94.     Defendants drive sales by designing the Defendant Internet Stores so that they

appear to unknowing consumers to be JLI authorized online retailers, outlet stores, or

wholesalers. The Counterfeit JLI Pods are packaged using virtually identical packaging as

genuine JUUL products. And Defendants further perpetuate the illusion of legitimacy by

purporting to offer “customer service” and using indicia of authenticity and security that

consumers have come to associate with JLI’s authorized retailers, including the Visa®,

MasterCard®, and/or PayPal® logos. JLI has not licensed or authorized Defendants to use any of

JLI’s Trademarks, and none of the Defendants are authorized retailers of genuine JUULpods.

       95.     Defendants also deceive unknowing consumers by using JLI’s Trademarks

without authorization within the content, text, and/or meta tags of their websites in order to

attract various search engines crawling the Internet looking for websites relevant to consumer

searches for JUULpods. On information and belief, Defendants show JLI’s Trademarks in

product images while using strategic item titles and descriptions that will trigger their listings

when consumers are searching for JUULpods.

       96.     Further, on information and belief, Defendants have gone to great lengths to

conceal their identities and often use multiple fictitious names, business names, and addresses to

register and operate their network of Defendant Internet Stores. On information and belief,

Defendants regularly create new websites and online marketplace accounts on various platforms

using the identities listed in Schedule A to the Complaint, as well as other unknown fictitious

names and addresses. Such Defendant Internet Store registration patterns are one of many

common tactics used by Defendants to conceal their identities, the full scope and interworking of

their counterfeiting operations, and to avoid being shut down.




                                               25
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 26 of 34 PageID# 597




        97.     In addition to operating under multiple fictitious names, Defendants in this case,

and defendants in other similar cases against online counterfeiters, use a variety of other

common tactics to evade enforcement efforts. For example, counterfeiters like Defendants will

often register new online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection. A 2012 U.S. Customs and Border

Protection report on seizure statistics indicated that the Internet has fueled “explosive growth” in

the number of small packages of counterfeit goods shipped through the mail and express

carriers.5

        98.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts behind layers of payment gateways so that they can continue operation in

spite of Plaintiff’s enforcement efforts. On information and belief, Defendants maintain offshore

bank accounts and regularly move funds from their accounts to offshore bank accounts outside

the jurisdiction of this Court.

        99.     Finally, Defendants also regularly falsely describe their products to evade

detection by Plaintiff and the authorities, and to circumvent controls on these types of products

implemented by the online marketplaces. See Exhibit 2.

        100.    Defendants, without any authorization or license from JLI, have knowingly and

willfully used and continue to use JLI’s Trademarks in connection with the advertisement,

distribution, offering for sale, and sale of Counterfeit JLI Pods into the United States, including


        5
          See Homeland Security, Intellectual Property Rights: Fiscal Year 2012 Seizure
Statistics, 2012 (Jan. 16, 2013),
https://www.cbp.gov/sites/default/files/documents/FY2012%20IPR%
20Seizure%20Statistics_0.pdf (last accessed August 24, 2018).



                                                26
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 27 of 34 PageID# 598




Virginia, over the Internet. The Defendant Internet Stores offer shipping to the Commonwealth

of Virginia, and, on information and belief, each Defendant has sold Counterfeit JLI Pods in

Virginia and this District.

         101.   Defendants’ use of JLI’s Trademarks in connection with the advertising,

distribution, offering for sale, and sale of Counterfeit JLI Pods, including the sale of Counterfeit

JLI Pods in Virginia, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Plaintiff.

                                 JOINDER IS APPROPRIATE

         102.   Joinder is appropriate because, on information and belief, Defendants’ sale of

Counterfeit JLI Pods gives rise to a plausible expectation that discovery will reveal that

Defendants’ actions all arise from the same transaction, occurrence, or series of transactions.

Specifically, on information and belief, Defendants are actively participating in a conspiracy to

distribute and sell Counterfeit JLI Pods. For example, Defendants, on information and belief, are

working together to manufacture, arrange the manufacture of, and/or sell and otherwise distribute

the Counterfeit JLI Pods. Moreover, the Counterfeit JLI Pods share similar characteristics,

including, for example, similar typographical errors, incorrect packaging, and similar shapes and

sizes.


          COUNT I - TRADEMARK INFRINGEMENT AND COUNTERFEITING
                              (15 U.S.C. § 1114)

         103.   JLI hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 102.

         104.   This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of JLI’s federally-registered trademarks




                                                27
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 28 of 34 PageID# 599




in connection with the sale, offering for sale, distribution, and/or advertising of infringing goods.

Plaintiff’s Trademarks are distinctive marks.

       105.    Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of JLI’s Trademarks without JLI’s permission.

       106.    JLI is the exclusive owner of Plaintiff’s Trademarks. JLI’s United States

registrations (Exhibit 1) are in full force and effect. Upon information and belief, Defendants

have knowledge of JLI’s rights in Plaintiff’s Trademarks, and are willfully infringing and

intentionally using counterfeits of Plaintiff’s Trademarks. Defendants’ willful, intentional, and

unauthorized use of Plaintiff’s Trademarks is likely to cause, and is causing, confusion, mistake,

and deception as to the origin and quality of the Counterfeit JLI Pods among the general public.

       107.    Defendants’     activities   constitute   willful   trademark    infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       108.    JLI has no adequate remedy at law and, if Defendants’ actions are not enjoined,

JLI will continue to suffer irreparable harm to its reputation and the goodwill of Plaintiff’s

Trademarks.

       109.    The injuries and damages sustained by JLI have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Counterfeit JLI Pods.

                      COUNT II - FALSE DESIGNATION OF ORIGIN
                                   (15 U.S.C. § 1125(a))

       110.    JLI hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 109.




                                                 28
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 29 of 34 PageID# 600




         111.   Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit JLI

Pods has created, and is creating, a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with JLI or the origin, sponsorship,

or approval of Defendants’ Counterfeit JLI Pods by Plaintiff.

         112.   By using JLI’s Trademarks on the Counterfeit JLI Pods, Defendants create a false

designation of origin and a misleading representation of fact as to the origin and sponsorship of

the Counterfeit JLI Pods.

         113.   Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit JLI Pods to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         114.   JLI has no adequate remedy at law and, if Defendants’ actions are not enjoined,

JLI will continue to suffer irreparable harm to its reputation and the associated goodwill of its

brand.

                            COUNT III - TRADEMARK DILUTION
                                    (15 U.S.C. § 1125(c))

         115.   JLI hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 114.

         116.   JLI’s Trademarks have become famous and distinctive worldwide through JLI’s

continuous and exclusive use in connection with JLI’s products and services.

         117.   Because JLI’s products and services have gained a reputation for superior quality

based on its proprietary technology, durability, and performance, JLI’s Trademarks have gained

substantial renown.

         118.   Defendants have willfully and intentionally used, and continue to use, JLI’s

Trademarks in connection with the advertisement, promotion, and sale of Defendants’ products.



                                                 29
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 30 of 34 PageID# 601




       119.    Defendants’ use of JLI’s Trademarks has caused, and continues to cause,

irreparable injury to and actual dilution of the distinctive quality of JLI’s Trademarks in violation

of 15 U.S.C. § 1125(c). Defendants’ wrongful use of JLI’s Trademarks dilutes, blurs, tarnishes,

and whittles away the distinctiveness of JLI’s Trademarks.

       120.    Defendants have used, and continue to use, JLI’s Trademarks willfully and with

the intent to dilute JLI’s Trademarks, and with the intent to trade on Plaintiff’s reputation and the

goodwill inherent in Plaintiff’s Trademarks.

       121.    As a direct and proximate result of Defendants’ conduct, JLI has suffered

irreparable harm to JLI’s Trademarks.

       122.    Unless Defendants are enjoined, JLI’s Trademarks will continue to be irreparably

harmed and diluted. Plaintiff has no adequate remedy at law that will compensate for the

continued and irreparable harm it will suffer if Defendants’ actions are allowed to continue.

       123.    Defendants have used, and continue to use, JLI’s Trademarks, or counterfeits

thereof, willfully, and with the intent to dilute JLI’s Trademarks and trade on JLI’s reputation

and goodwill. Accordingly, this is an exceptional case within the meaning of 15 U.S.C.

§ 1111(a).

       124.    As a direct and proximate result of Defendants’ conduct, JLI is entitled to the

equitable remedy of an accounting for, and a disgorgement of, all revenues and/or profits

wrongfully derived by Defendants from their infringing and diluting use of JLI’s Trademarks

pursuant to 15 U.S.C. § 1117.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests entry of judgment against Defendants as follows:




                                                 30
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 31 of 34 PageID# 602




       A.       That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

            1. using Plaintiff’s Trademarks or any reproductions, counterfeit copies, or colorable

               imitations thereof, in any manner in connection with the distribution, marketing,

               advertising, offering for sale, or sale of any product that is not a genuine JUUL

               Product or is not authorized by Plaintiff to be sold in connection with Plaintiff’s

               Trademarks;

            2. passing off, inducing, or enabling others to sell or pass off any product as a

               genuine JUUL Product or any other product produced by Plaintiff, that is not

               Plaintiff’s or not produced under the authorization, control, or supervision of

               Plaintiff and approved by Plaintiff for sale under Plaintiff’s Trademarks;

            3. committing any acts calculated to cause consumers to believe that Defendants’

               Counterfeit JLI Pods are those sold under the authorization, control, or

               supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected

               with Plaintiff;

            4. further infringing Plaintiff’s Trademarks and damaging Plaintiff’s goodwill; and

            5. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, returning, or otherwise disposing of, in any manner,

               products or inventory not manufactured by or for Plaintiff, nor authorized by

               Plaintiff to be sold or offered for sale, and which bear any JLI Trademark,

               including Plaintiff’s Trademarks, or any reproductions, counterfeit copies, or

               colorable imitations thereof.




                                                31
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 32 of 34 PageID# 603




   B. Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

      those with notice of the injunction, including, without limitation, any online marketplace

      platforms such as eBay, Amazon, AliExpress, and Alibaba, web hosts, sponsored search

      engine or ad-word providers, credit cards, banks, merchant account providers, third-party

      processors and other payment processing service providers, Internet search engines such

      as Google, Bing, and Yahoo (collectively, the “Third Party Providers”) shall:

          1. disable and cease providing services being used by Defendants, currently or in the

              future, to engage in the sale of goods using Plaintiff’s Trademarks; and

          2. disable and cease displaying any advertisements used by, or associated with,

              Defendants in connection with the sale of counterfeit and infringing goods using

              Plaintiff’s Trademarks.

   C. That Defendants account for, and pay to Plaintiff, all profits realized by Defendants by

      reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

      infringement of Plaintiff’s Trademarks be increased by a sum not exceeding three times

      the amount thereof as provided by 15 U.S.C. § 1117.

   D. In the alternative, that Plaintiff be awarded statutory damages for willful trademark

      counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of

      each of Plaintiff’s Trademarks.

   E. That Plaintiff be awarded its reasonable attorneys’ fees and costs.

   F. Award any and all other relief that this Court deems just and proper.




                                               32
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 33 of 34 PageID# 604




Date: July 23, 2019                Respectfully submitted,

                                   /s/ Monica Riva Talley
                                   Monica Riva Talley (VSB No. 41840)
                                   Byron Pickard (VSB No. 47286)
                                   Dennies Varughese, Pharm.D. (pro hac pending)
                                   Nirav N. Desai (VSB. No. 72887)
                                   Nicholas J. Nowak (pro hac pending)
                                   Daniel S. Block (pro hac pending)
                                   STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                   1100 New York Ave., N.W., Suite 600
                                   Washington, DC 20005-3934
                                   Telephone No.: (202) 371-2600
                                   Facsimile No.: (202) 371-2540
                                   mtalley@sternekessler.com
                                   bpickard@sternekessler.com
                                   dvarughe@sternekessler.com
                                   ndesai@sternekessler.com
                                   nnowak@sternekessler.com
                                   dblock@sternekessler.com
                                   Attorneys for Plaintiff




                                      33
Case 1:19-cv-00715-LO-IDD Document 43 Filed 07/23/19 Page 34 of 34 PageID# 605




           VERIFICATION OF FIRST AMENDED VERIFIED COMPLAINT

       I, Matthew J. Hult, under penalty of perjury of the laws of the United States declare:

       I am employed by Juul Labs, Inc. as Senior Director, Intellectual Property and I have

read, and am familiar with, and have personal knowledge of the contents of the foregoing First

Amended Verified Complaint; and that the allegations thereof are true and correct or, to the

extent that matters are not within my personal knowledge, that the facts stated therein have been

assembled by authorized personnel, including counsel, and that I am informed that the facts

stated therein are true and correct.



Executed on July 22, 2019




                                               34
